Case 1:20-cv-24683-JLK Document 1 Entered on FLSD Docket 11/13/2020 Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                Case Number:__________________-CIV-_____________________

 RAYMOND T. MAHLBERG,

        Plaintiff,
 v.


 BUILD-A-BEAR WORKSHOP INC.,

        Defendant.
 ________________________________/

                      COMPLAINT FOR PERMANENT INJUCTIVE RELIEF

        COMES NOW, Plaintiff Raymond T. Mahlberg (“Plaintiff “or “Mahlberg”), by and

 through undersigned counsel, files this Complaint for Permanent Injunctive Relief pursuant to Title

 III of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§s 12181-12189

 (“ADA”), 28 U.S.C. §2201 and 2202 as well as 28 CFR Part 36 Regulations. Plaintiff state as

 follows:

                         INTRODUCTION AND NATURE OF THE ACTION

        1. This Court has jurisdiction over this case based on federal question jurisdiction, as

 provided in 28 U.S.C. §1331 and the provisions of the ADA.

       2. Plaintiff is a visually-impaired and legally blind person (disabled) who requires

 assistance through screen-reading software to read website content using his computer. Plaintiff

 uses the term “blind” or “visually impaired” as legally blind. Disable as defined by ADA and

 Amendment acts of 2008, 42 USC §12101 (ADAAA).




                                                 1
Case 1:20-cv-24683-JLK Document 1 Entered on FLSD Docket 11/13/2020 Page 2 of 19




         3. In the statutory text, Congress determined that "individuals with disabilities continually

 encounter various forms of discrimination," including "communication barriers". 42 U.S.C. §

 12182(a).

         4. Defendant’s adjunct website https://www.buildabear.com and specifically the Florida

 website (the “Website” or “Defendant’s website”) is not fully or equally accessible to blind or

 visually impaired consumers in violation of the “ADA.” As a result, Plaintiff seeks a permanent

 injunction to cause a change in BUILD-A-BEAR Workshop Inc. (“Defendant” or “BUILD-A-

 BEAR”) policies, practices and procedures so that Defendant’s website will become, and remain,

 accessible to blind. Plaintiff seeks injunctive relief, attorneys’ fees and costs, including, but not

 limited to, court costs and expert fees, pursuant to Title III of the Americans with Disabilities Act

 of 1990, as amended, 42 U.S.C. §§s 12181-12189 (“ADA”) and 42 U.S.C. 2000a-3(a). See also

 28 U.S.C. 2201 and 2202 as well as ADA 28 CFR Part 36 Regulations.

         5. Plaintiff is unaware of the true names, identities, and capacities of all responsible parties

 (defendants) being sued. Plaintiff will seek leave to amend this complaint to allege the true names

 and capacities if and when ascertained. Plaintiff is informed and believes, and thereupon alleges,

 that each Defendant sued is legally responsible in some manner for the events and happenings

 alleged herein and that each of Defendant sued here proximately caused injuries and damages to

 Plaintiff as set forth below.

         6. Throughout the ADA, "auxiliary aids and services" refers to techniques and devices to

 overcome barriers in communicating with people who have visual and hearing impairments,

 among other things. See 42 U.S.C. 12103(1).

         7. Implementing these provisions, see 42 U.S.C. § 12186(b), the Attorney General's Title

 III regulations require public accommodations to "furnish appropriate auxiliary aids and services



                                                    2
Case 1:20-cv-24683-JLK Document 1 Entered on FLSD Docket 11/13/2020 Page 3 of 19




 where necessary to ensure effective communication with individuals with disabilities." 28 C.F.R.

 § 36.303(c)(1). The regulations specifically list "screen reader software," "magnification

 software," and "accessible electronic and information technology" as among the auxiliary aids

 that the statute requires. 28 C.F.R. § 36.303(b)(2).

         8. Plaintiff is sui juris, and he is disabled as defined by the ADA and ADA Amendments

 Act of 2008, 42 U.S.C. §12101 (“ADAAA”). Defendant’s failure to design, construct, maintain,

 and operate its website https://www.buildabear.com to be fully and equally accessible to and

 independently usable by Plaintiff, constitutes in Defendants’ denial of full and equal access to its

 website, and therefore denial of its products and services offered thereby in conjunction with its

 physical stores (s), resulting in a violation of Plaintiff’s rights under the Americans with

 Disabilities Act (“ADA”).

         9. Defendant’s website is https://www.buildabear.com Defendant owns and operates the

 Website, mobile application and several BUILD-A-BEAR stores that are located in Florida.

         10. Plaintiff Raymond T. Mahlberg, a blind veteran of the U.S. military, residing in

 Orlando, Florida brings this action under the Americans with Disabilities Act in Federal Court.

         11. Blind and visually impaired citizens must use screen reading software 1 or other

 assistive technologies in order to access website content.

         12. Plaintiff cannot use his computer and mobile device browser without the assistance of

 appropriate and available screen reader software to understand websites.

         13. Defendant’s website contains digital source code barriers where screen-readers for the

 blind do not work.


 1
  “screen reader” is a software application that enables people with severe visual impairments to use a computer.
 Screen readers work closely with the computer's Operating System (OS) to provide information about icons, menus,
 dialogue boxes, files and folders.


                                                        3
Case 1:20-cv-24683-JLK Document 1 Entered on FLSD Docket 11/13/2020 Page 4 of 19




        14. This case arises out of the fact that Defendant BUILD-A-BEAR has operated its

 business in a manner and way that effectively excludes individuals who are visually impaired

 from access to Defendants’ https://www.buildabear.com website and its mobile app application

 based upon Defendant’s failure to provide auxiliary aids and services for effective

 communications.

        15. Plaintiff seeks injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

        16. Plaintiff, a legally blind person, is impeded to access and communicate with Defendant

 effectively and timely such that allowing access to Defendants’ various business locations; as

 such impediment as rendered Defendants’ physical places of accommodation not fully accessible

 to the visually impaired.

        17. Plaintiff has attempted to access Defendant’s Website and mobile app in the past and

 intends to continue to attempt to access Defendant’s Website https://www.buildabear.com.

        18. However, unless Defendant is required to eliminate the access barriers at issue and

 required to change its policies so that access barriers do not reoccur on Defendant’s Website

 https://www.buildabear.com and mobile app, Plaintiff will continue to be denied full access to

 BUILD-A-BEAR’s website and mobile application.

                                 JURISDICTION AND VENUE

        19. Plaintiff resides in Orlando, Florida and regularly travels to Miami to visit his friends

 and family where they go shopping. Defendant has stores in the State of Florida, including venues

 in Miami-Dade County. Defendant conducts and continues to conduct a substantial and significant

 amount of business in this District.

        20. Venue is proper pursuant to 28 U.S.C. §1391, in the Southern District of Florida where

 defendant resides and a substantial part of the events giving rise to the claims occurred. Personal



                                                  4
Case 1:20-cv-24683-JLK Document 1 Entered on FLSD Docket 11/13/2020 Page 5 of 19




 jurisdiction exists when the Defendant purposefully availed itself of the conducting activities

 within the forum State.

        21. Plaintiff’s claims asserted herein arose in this judicial district.

        22. Plaintiff is a resident of Orlando, FL 32817. Plaintiff was told that there is a BUILD-

 A-BEAR store in his area.

        23. This is an action injunctive relief pursuant to Title III of the Americans with Disabilities

 Act, 42 U.S.C. §§12181-12189 (“ADA”), 28 C.F.R. § 36.201 and to prevent discrimination which

 includes equal access and effective communications with Defendant’s business. This Court has

 jurisdiction under 28 U.S.C. §§ 1331 and 1343.

        24. Defendant is subject to personal jurisdiction in this District. Defendant has been and is

 committing the acts or omissions alleged herein in the Southern District of Florida that caused

 injury, and violated rights prescribed by the ADA to Plaintiff. A substantial part of the acts and

 omissions giving rise to Plaintiff’s claims occurred in the Southern District of Florida. Specifically,

 on several separate occasions, Plaintiff has been denied the full use and enjoyment of the facilities,

 goods, and services of Defendant’s website in Florida. The access barriers Plaintiff encountered

 on Defendant’s website have caused a denial of Plaintiff’s full and equal access multiple times in

 the past, and now deter Plaintiff on a regular basis from accessing Defendant’s website. Plaintiff

 would like to become Defendant’s patron and access the Defendant’s website in the near future

 but the barriers Plaintiff encountered on Defendant’s website have impeded Plaintiff’s full and

 equal enjoyment of goods and services offered at Defendant’s brick-and mortar stores. Defendant

 BUILD-A-BEAR Warehouse Inc is authorized to conduct, and is conducting, business within the

 State of Florida and within the jurisdiction of this court.




                                                    5
Case 1:20-cv-24683-JLK Document 1 Entered on FLSD Docket 11/13/2020 Page 6 of 19




                                           THE PARTIES

        25. Plaintiff Mahlberg, is a resident of the State of Florida. Plaintiff resides in Orlando.

 Mahlberg is legally blind, and a member of a protected class under the ADA. Whereby, he has a

 disability within the meaning of 42 U.S.C. § 12102(1)-(2), the regulations implementing the ADA

 set forth at 28 CFR §§ 36.101 et seq. and in 42 U.S.C. 3602, §802(h). Plaintiff suffered an assault

 to the back of his head in 2004 which caused damage and atrophy of the optic nerve, and as a

 consequence, is legally blind. Plaintiff is a legally blind individual who has a physical impairment

 that substantially limits the major life activity of seeing. Accordingly, he has a disability within

 the meaning of 42 U.S.C. § 12102 and 28 C.F.R. § 35.104. Plaintiff is a qualified individual with

 a disability within the meaning of 42 U.S.C. § 12131(2), 29 U.S. Code § 794 and 28 C.F.R. §

 35.104. 21. Plaintiff cannot use the computer and cellular mobile applications without the

 assistance of a screen reader software. Mahlberg is a proficient user of the JAWS screen-reader to

 access the internet." JAWS, or "Job Access With Speech," is the most popular screen reading

 software for Windows-based computers; as well as NVDA for Windows and VOICEOVER for

 iPhone. For screen-reading software to work on a website or mobile app the information must be

 capable of being rendered into text. Usually, this means that graphics and embedded hyperlinks

 must include alternative text (known as "alt-text")—a description of the image that appears when

 a cursor floats over it or screen-reading software detects it.

        26. BUILD-A-BEAR Warehouse Inc is a Foreign Profit Corporation. Defendant is the

 owner and operator of a chain of hundreds of stores under the brand name BUILD-A-BEAR and

 his services and products are distributed to several of their stores. Defendant has hundreds of stores

 nationwide and several in Florida, including BUILD-A-BEAR at The Coral Square Mall, Coral

 Springs and at The Falls Mall in Miami.



                                                   6
Case 1:20-cv-24683-JLK Document 1 Entered on FLSD Docket 11/13/2020 Page 7 of 19




        27. Upon information and belief, at all times material hereto, Defendant BUILD-A-BEAR

 owns, operates, and/or manages the day-to-day affairs and BUILD-A-BEAR’s stores which are

 operating within Miami in the State of Florida.

        28. Plaintiff believes, and thereon alleges, that defendant BUILD-A-BEAR’s corporate

 affiliates and/or related entities, actively engaged in toys products distribution in various states

 throughout the country, including Florida.

        29. Plaintiff is further informed that said companies are organized and existing under, and

 by virtue of, the laws of the State of Delaware. Defendant’s headquarters and principal corporate

 St Louis, MO. Said Defendant entities will hereinafter collectively be referred to as “BUILD-A-

 BEAR” “the Defendant Company” or, where appropriate, “Defendant.”

                                              FACTS

        30. Defendant is defined as a “Place of Public Accommodation" within meaning of Title

 III because Defendant is a private entity which owns and/or operates “[E] sales establishment” 42

 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(5).

        31. Each of Defendant BUILD-A-BEAR’s stores are open to the public and each is a Place

 of Public Accommodation subject to the requirements of Title III of the ADA and its implementing

 regulation as “[E] … sales establishment,” as defined by 42 U.S.C. §12181(7)(E); §12182, and 28

 C.F.R. Part 36.

        32. BUILD-A-BEAR’s stores offers custom toys creation available to the general public.

        33. Defendant has control over its website content, design and source-code, and/or operates

 his web pages, mobile app, including image and data content. Defendant owns and operate the

 domain name https://www.buildabear.com that is configured for use by mobile devices such as

 smartphones, as well as regular computer laptops and desktops to access Defendant’s website.



                                                   7
Case 1:20-cv-24683-JLK Document 1 Entered on FLSD Docket 11/13/2020 Page 8 of 19




         34. One of the functions of Defendant’s website (available to browse in mobile or computer

 version) is to provide the public information on the various stores of Defendant’s stores and build

 a custom toy. The other function of the website is to sell BUILD-A-BEAR gears.

         35. Defendant’s Website is offered by Defendant as a way for the public to communicate

 with BUILD-A-BEAR stores. Defendant’s Website and mobile application

 (the app) also permits the public to become a member and create an account allows the general

 public to choose and make a custom stuffed animal (toy), among other things provides: customer

 service, locate stores and purchase a gift card.

         36. Defendant’s website and app is an integral part of the goods and services offered by

 Defendant’s locations, because website and physical stores are heavily integrated, since the

 website allows the public the ability to locate Defendant’s retail stores.

         37. The website is an extension of defendant’s physical stores. By this nexus, between the

 venues and the Website is characterized as a Place of Public Accommodation pursuant to Title III,

 42 U.S.C. §12181(7)(E) of the ADA.

         38. Plaintiff is a customer of BUILD-A-BEAR brand merchandise. Plaintiff frequently,

 purchase stuffed animals and through his inquiries he learned there are some BUILD-A-BEAR

 stores in his area.

         39. As a result of Plaintiff being legally blind, before he embarks on any venture from his

 home, he studies the location where he is seeking to patronize through using the internet. In the

 case of Plaintiff’s investigation of toy stores, Plaintiff went to Defendant’s website (1) how to

 navigate to and from Build-a -Bear’s store open in his area; (2) the cost of custom stuffed animal;

 (3) times and hours of operation BUILD-A BEAR’s store in his area, so he can arrange

 transportation with the intent of visiting BUILD-A BEAR’ store; (4) purchase of exclusive online



                                                    8
Case 1:20-cv-24683-JLK Document 1 Entered on FLSD Docket 11/13/2020 Page 9 of 19




 promotions; (5) create an account online; (7) read the privacy policy; (8) find and read the notice

 of accessibility.

         40. Like most consumers, Plaintiff accesses numerous websites at a time to compare

 features, models, quality and prices.

         41. During Plaintiff’s several visits to the website using JAWS and NVDA (computer)

 occurring in July 21, 2020 and the last in November 6, 2020, the plaintiff encountered multiple

 access barriers that denied the plaintiff full and equal access to the facilities, goods and services

 offered to the public and made available to the public; and that denied the plaintiff the full

 enjoyment of the facilities, goods, and services of the Website and mobile app, as well as to the

 facilities, goods, and services of Defendant’s locations in South Florida, specially near his home.

         42. Plaintiff was impeded to patronize Build-a -Bear store by Plaintiff being unable to learn

 about Build-a -Bear store addresses, hours, custom stuffed animals available online, and the ability

 to create an online account, order online and pickup at the store, create an account, read the Return

 and Privacy Policy, among other things readily available to sighted individuals.

         43. Plaintiff called Defendant’s stores to inquire about creating a custom stuffed animal, as

 well as to find the nearest location to his home. However, Defendant’s representative failed to fully

 assist Plaintiff and referred him to its Website.

         44. Following communications with Defendant’s representative, Plaintiff attempted to

 utilize Defendant’s Website as instructed by Defendant’s representative.

         45. Defendant’s Website and mobile app were inaccessible, so Plaintiff could not (among

 other things):

                  a.   Find out about Build-a -Bear creation of custom toy;

                  b.   Locate Build-a -Bear’s store near Plaintiff’s home;



                                                     9
Case 1:20-cv-24683-JLK Document 1 Entered on FLSD Docket 11/13/2020 Page 10 of 19




                 c.     Learn about Build-a -Bear custom stuffed animal;

                 d.     Plaintiff attempted to locate an “Accessibility Notice” on Defendant’s

                 computer website which would direct him to a webpage with contact information

                 for disabled individuals who have questions, concerns, or who are having

                 difficulties communicating with the business. However, Plaintiff was unable to do

                 so because no such link or notice was provided on Defendant’s website.

                           AMERICAN WITH DISABILITIES ACT

         46. The failure to access the information needed precluded Plaintiff’s ability to patronize

  Build-a -Bear’s store, because as a blind individual, Plaintiff needs to plan his outings out in detail

  in order to have the proper financing for a venture, and insure that he arrives at a given location.

         47. Title III provides that “no individual shall be discriminated against on the basis of

  disability” in “any Place of Public Accommodation.” 42 U.S.C. § 12182(a). As defined in Title

  III, the term “public accommodation” includes a “store, sales establishment” Id. § 12181(7)(E).

  Defendant Build-a -Bear Warehouse, INC. owns and operates Build-a -Bear’s stores.

         48. Technology evolves, in these days, consumers are doing most of their shopping online.

  Defendant’s provision of an e-commerce website is an essential part of the services offered and is

  no different than the customer service to the public as part of Build-a -Bear’s stores, services,

  privileges and benefit to the public.

         49. Title III ADA Part 36 regulation was amended to integrate section 36.303 Auxiliary

  Aids and Services “A public accommodation shall furnish appropriate auxiliary aids and services

  where necessary to ensure effective communication with individuals with disabilities.”

         50. By this nexus, the website https://www.buildabear.com/ and mobile App                   are

  characterized as an intangible service, privilege and advantage provided by Build-a -Bear a Place



                                                    10
Case 1:20-cv-24683-JLK Document 1 Entered on FLSD Docket 11/13/2020 Page 11 of 19




  of Public Accommodation (Build-a -Bear’s stores) as defined under the ADA, and thus its website

  and mobile app are an extension of Build-a -Bear services, privileges and advantages made

  available to the general public by Defendant through its retail brick and mortar stores.

           51. Defendant’s Website is not designed with consideration for WCAG, Accessible Rich

  Internet Applications (ARIA) software language and Universal design 2. This means that images

  and embedded hyperlinks must include alternative description text (known as "alt-text") a

  description of the image that appears when a cursor floats over it or screen-reading software detects

  it. The World Wide Web Consortium (the principal standards-setting body for the web) has issued

  a set of "Web Content Accessibility Guide-lines" (WCAG) to assist developers in making their

  websites accessible to blind people and other individuals with disabilities.

           52. Plaintiff’s expectation of participating in Build-a -Bear website and or mobile app,

  services and privileges was eliminated since he could not access Defendant’s Build-a -Bear’s

  website at all to avail himself of the latest services which Defendant offers to the public.

           53. The access barriers Plaintiff encountered on Defendant’s website have caused a denial

  of Plaintiff’s full and equal access multiple times in the past, and now deter Plaintiff on a regular

  basis from accessing Defendant’s website https://www.buildaBear.com/.

           54. Plaintiff would like to become Defendant’s patron and access the Defendant’s website

  in    the     near     future      but     the     barriers     Plaintiff     encountered        on     Defendant’s

  https://www.buildabear.com website and app has impeded Plaintiff’s full and equal enjoyment of

  goods and services offered at Defendant’s brick-and mortar stores.



  2
   Following universal design principles in creating a website provides access to all users regardless of their abilities,
  their disabilities, or the limitations of their equipment and software. Washington University. “Universal design is the
  design of products and environments to be usable by all people, to the greatest extent possible, without the need
  for adaption or specialized design.” Kalbag, Laura (2017).


                                                            11
Case 1:20-cv-24683-JLK Document 1 Entered on FLSD Docket 11/13/2020 Page 12 of 19




         55. The fact that Plaintiff could not access the Defendant’s Website, mobile app and could

  not comprehend the electronic data contained therein, left Plaintiff excluded from accessing Build-

  a -Bear’s stores, goods and services available from Defendant and further left him with the feeling

  of segregation, rejection, isolation, and unable to participate in his own business affairs (such

  as build a custom toy) in a manner equal to that afforded to others who are not similarly disabled.

         56. Plaintiff’s inability to fully use Defendant’s Website and mobile app therein has

  hindered, impeded and inhibited Plaintiff’s access to Defendant’s physical locations. Plaintiff has

  suffered as a result and has suffered particularized harm and an injury in fact.

         57. Plaintiff cannot make proper arrangements for transportation of himself to the Build-

  a -Bear’s store without the ability to know in advance the Build-a -Bear’s store, goods and services

  which service is available online through Defendant’s Website. Plaintiff also faces a great degree

  of uncertainty of how to physically travel to Defendant Build-a -Bear’s store. Plaintiff is effectively

  denied the ability to physically travel to Defendant Build-a -Bear’s store.

         58. Plaintiff has a concrete plan to go to Build-a -Bear’s store when he is treated like other

  members of the public. Consequently, the Plaintiff is unable to determine the cost of Defendant’s

  goods and services, including becoming informed about the Build-a -Bear.

         59. By denying Plaintiff the opportunity to comprehend Build-a -Bear’s website therein

  due to Plaintiff’s disability (visual impairment), Defendant has denied Plaintiff the opportunity to

  participate in or benefit from Defendant’s goods and services as afforded to the public.

         60. Plaintiff will suffer continuous and ongoing harm from Defendant’s omissions,

  policies, and practices set forth herein unless enjoined by this Court.

         61. On information and belief, Defendant has not offered any form of website or app in an

  accessible format for blind or visually impaired individuals.



                                                    12
Case 1:20-cv-24683-JLK Document 1 Entered on FLSD Docket 11/13/2020 Page 13 of 19




          62. Thus, Defendant has not provided full and equal enjoyment of the services, facilities,

  privileges, advantages, and accommodations provided at its stores.

          63. All Public Accommodations must insure that their Places of Public Accommodation

  provide Effective Communication for all members of the general public, including individuals

  with disabilities.

          64. On information and belief, Defendant is aware of the common access barriers and

  barriers to effective communication within its Website and the mobile app therein which prevent

  individuals with disabilities who are visually impaired from the means to comprehend the

  information presented therein.

          65. Defendant and alike retailers are fully aware of need to provide full access to all visitors

  to its Website as Department of Justice published several communications stating that the website

  is an auxiliary-aid of the physical stores and must be accessible. (September 25, 2018 letter from

  Assistant Attorney General) and Title III ADA 28 C.F.R. § 36.303.

          66. Binding case law increasingly recognize that private entities are providing goods and

  services to the public through the websites that operate as “Places of Public Accommodation”

  under Title III.

          67. A person who cannot see, like the Plaintiff in this case, cannot go to Defendant’s

  website and avail themselves of the same privileges. Thus, the Plaintiff has suffered discrimination

  due to Defendant’s failure to provide a reasonable accommodation for Plaintiff’s disability.

          68. Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

  alleged hereinabove and this suit for injunctive relief is his only means to secure adequate redress

  from Defendant’s unlawful and discriminatory practices.




                                                    13
Case 1:20-cv-24683-JLK Document 1 Entered on FLSD Docket 11/13/2020 Page 14 of 19




          69. Notice to Defendant is not required as a result of Defendant’s failure to cure the

  violations. Enforcement of the rights of Plaintiff is right and just pursuant to 28 U.S.C. §§ 2201,

  2202.

          70.   The Website is also a Place of Public Accommodation pursuant to 42 U.S.C.

  §12181(7)(E) as the public can create a custom stuffed animal at Build-a -Bear store through the

  Website (which meets the definition of “sales establishment‟).

          71. The Department of Justice has provided useful guidance regarding website accessibility

  under the ADA, and the binding and persuasive case law in this district has applied the Web

  Content Accessibility Guidelines (“WCAG”) 2.0 or 2.1 to determine accessibility.

          72. Types of website source-code programming errors include (but are not limited to)

  source-code errors which are easily identifiable and are prone to making the website inaccessible,

  that create empty headings and text fields that create confusion for a user that rely on the “TAB”

  key to navigate a web page.

          73. A sampling review of just part of it revealed that the Website is not functional for users

  who are visually impaired. The Website contains several types of errors, easily identifiable and

  correctable, which occur throughout the Website such as:

          a. Each a element must contain text or an img with an alt attribute. WCAG 2.0 F89.

          b. Duplicate id - the same ID is used on more than one element. WCAG 2.0 A411.

          c. Clickable controls should be keyboard accessible. WCAG 2.0 A F15.

          d. The label element is blank. WCAG 2.0 A 4.12

          e. HTML form control has no accessible name. WCAG 2.0 F68.

          74. More violations may be present on webpages of the Website, and they will be

  determined and proven through the discovery process and expert audit.



                                                   14
Case 1:20-cv-24683-JLK Document 1 Entered on FLSD Docket 11/13/2020 Page 15 of 19




         75. Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28 U.S.C.

  §§ 2201 and 2202 and Title III ADA Subpart E Section 36.501.

         76. Plaintiff has retained the law office of Acacia Barros, Esq. and has agreed to pay a

  reasonable fee for services in the prosecution of this cause, including costs and expenses incurred.

  Plaintiff is entitled to have reasonable attorneys’ fees, costs and expenses paid by Defendant Build-

  a -Bear.

     COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         77. Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate subtitle

  A of Title III of the ADA, which prohibits discrimination on the basis of disability by Public

  Accommodations and requires Places of Public Accommodation to be designed, constructed, and

  altered in compliance with the accessibility standards established by Part 36 Regulation.

         78. Defendant’s Website has not been designed to interface with the widely and readily

  available technologies that can be used to ensure effective communication.

         79. As delineated above and pursuant to 42 U.S.C. §12181(7)(E), Defendant is a Public

  Accommodation under the ADA because it owns and/or operates the https://www.buildabear.com

  website which is defined within §12181(7)(L), and is subject to the ADA.

         80. In addition, Defendant’s representatives within its stores have referred customers to

  Defendant’s Website. By Defendant’s representatives referring the public/visually impaired

  individuals to its Website for basic information needed to shop at a Build-a -Bear, instead of

  providing such information at the physical stores, the Website has been rendered an integral part

  of Defendant’s physical stores. Thus, the failure of that Website contained therein to be accessible

  to visually impaired individuals impedes visually impaired individuals (such as Plaintiff) from

  access to Defendant’s physical stores.



                                                   15
Case 1:20-cv-24683-JLK Document 1 Entered on FLSD Docket 11/13/2020 Page 16 of 19




         81. The ADA applies to the Defendant’s Website, as the Website is a Place of Public

  Accommodation for the following reasons: (1) the statutory construction of the ADA demonstrates

  its applicability is not limited to physical “brick and mortar” stores; (2) Congress‟ intent was for

  the ADA to be responsive to changes in technology; and (3) the Department of Justice has

  interpreted the ADA to apply to websites.

         82.    No notice is required because under Title III of the ADA, 42 U.S.C. §

  12182(b)(1)(A)(II), it is unlawful discrimination to deny individuals with disabilities or a class of

  individuals with disabilities an opportunity to participate in or benefit from the goods, services,

  facilities, privileges, advantages, or accommodation, which is equal to the opportunities afforded

  to other individuals.

         83. Unlawful discrimination includes “a failure to make reasonable modifications in

  policies, practices, or procedures, when such modifications are necessary to afford such goods,

  services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

  unless the entity can demonstrate that making such modifications would fundamentally alter the

  nature of such goods, services, facilities, privileges, advantages or accommodations.” 42 U.S.C. §

  12182(b)(2)(A)(II).

         84. Unlawful discrimination also includes “a failure to take such steps as may be necessary

  to ensure that no individual with a disability is excluded, denied services, segregated or otherwise

  treated differently than other individuals because of the absence of auxiliary aids and services,

  unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

  the good, service, facility, privilege, advantage, or accommodation being offered or would result

  in an undue burden.” 42 U.S.C. § 12182(b)(2)(A)(III).




                                                   16
Case 1:20-cv-24683-JLK Document 1 Entered on FLSD Docket 11/13/2020 Page 17 of 19




         85. Defendant is in violation of the ADA by creating barriers for individuals with

  disabilities who are visually impaired and who require the assistance of interface with screen reader

  software to comprehend and access websites and electronic documents. These violations are

  ongoing.

         86. As a result of the inadequate development and administration of Defendant’s Website,

  Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and §12188, also 28 C.F.R.

  §36.501 to remedy the discrimination.

         87. Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant Plaintiff

  Mahlberg injunctive relief; including an order to:

               a)        Require Defendant take the necessary steps to make the Website and

               mobile app readily accessible to and usable by visually impaired users, and during

               that time period prior to the https://www.buildabear.com website’s being readily

               accessible, to provide a temporary alternative method for individuals with visual

               impairments to access the information available on the Website until such time

               that the requisite modifications are made. Title III American with Disabilities Act

               Part 36 Regulation.

               b)   Require Defendant to provide periodic maintenance of the accessible

               website thru the appropriate auxiliary aids such that individuals with visual

               impairments will be able to always receive effectively communication with the

               Website for purposes of viewing and locating Build-a -Bear and becoming

               informed of and signing up for BUILD-A-BEAR merchandise online, and of

               viewing electronic documents provided to the public within Defendant’s Website.




                                                   17
Case 1:20-cv-24683-JLK Document 1 Entered on FLSD Docket 11/13/2020 Page 18 of 19




               c) During the time period prior to the Website’s being designed to permit

               individuals with visual impairments to effectively communicate, requiring

               Defendant to provide an alternative method for individuals with visual

               impairments to effectively communicate so they are not impeded from obtaining

               the goods and services made available to the public. Title III ADA Part 36

               Regulation.

         88. For all of the foregoing, the Plaintiff has no adequate remedy at law.

                                      DEMAND FOR RELIEF

         WHEREFORE, Plaintiff RAYMOND T. MAHLBERG hereby demands judgment

  against Defendant “Build-a -Bear Warehouse Inc.” and requests the following injunctive relief

  permanently enjoin Defendant from any practice, policy and/or procedure which will deny Plaintiff

  equal access to, and benefit from Defendant’s services and goods, as well as the Court:

     a. That the Court issue a Declaratory Judgment that determines that the Defendants' website at

     the commencement of the subject lawsuit is in violation of Title III of the Americans with

     Disabilities Act, 42 U.S.C. § 12181 et seq.;

     b. That the Court enter an Order directing Defendants to continually update and maintain the

     defendant’s Build-a -Bear website to ensure that it remains fully accessible to and usable by

     visually impaired individuals;

     c. That the Court issue an Injunctive relief order directing Defendant to alter their website to

     make it accessible to, and useable by, individuals with disabilities to the full extent required by

     Title III of the ADA;

     d. A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.504 (a) which

     directs Defendant to take all steps necessary to brings its website into full compliance with the



                                                    18
Case 1:20-cv-24683-JLK Document 1 Entered on FLSD Docket 11/13/2020 Page 19 of 19




     requirements set forth in the ADA, and its implementing regulations, so that its website is fully

     accessible to blinds individuals,

     e. That the Court enter an Order directing Defendant to evaluate and neutralize their policies

     and procedures towards persons with disabilities for such reasonable time so as to allow

     Defendants to undertake and complete corrective procedures;

     f. That the Court enter an award of attorney’s fees, costs and litigation expenses pursuant to 42

     U.S.C. § 12205; and Title III of the ADA Section 36.505.



                                               Respectfully submitted,

  Dated this 13th day of November 2020.


                                                s/Acacia Barros
                                                Attorney for Plaintiff
                                                ACACIA BARROS, P.A.
                                                Acacia Barros, Esq.
                                                FBN: 106277
                                                11120 N. Kendall Dr., Suite 201
                                                Miami, Florida 33176
                                                Tel: 305-639-8381
                                                ab@barroslawfirm.com




                                         CERTIFICATE OF SERVICE

              I hereby certify that on this 13th day of November 2020 that the foregoing document

  has been filed using CM/ECF system and will be served via email when Defendant/Defendant’s

  counsel enters an appearance.

                                                s/Acacia Barros
                                                Attorney for Plaintiff




                                                  19
